USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2311                          LEE R. MARTIN,                      Plaintiff, Appellant,                                v.          COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE       [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]                              Before                      Selya, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                     Raymond J. Kelly on brief for appellant.     Paul M. Gagnon, United States Attorney, David L. Broderick,Assistant U.S. Attorney, and Wayne G. Lewis, Assistant RegionalCounsel, Social Security Administration, on brief for appellee.June 30, 1999     Per Curiam.      Claimant appeals from the district court'sOrder, dated October 28, 1998, affirming the decision of theAppeals Council that he was not entitled to Social Securitydisability benefits.  After carefully reviewing the record and theparties' briefs, we affirm the judgment of the district court foressentially the reasons stated in that court's Order.  As forclaimant's argument regarding the use of the Grid, he has waived itby not presenting it below.  See Dupuis v. Secretary of Health andHuman Services, 869 F.2d 622, 623 (1st Cir. 1989) (per curiam).     Affirmed.  See Local Rule 27.1.